Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 5-9 and 24 of U.S. Patent No. 11,519,085. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a process of recovering lithium from lithium hydroxide using a membrane electrolysis cell comprising an inlet, an anode compartment, a cathode compartment, a cathode comprising a gas diffusing electrode including a gas diffusion layer and a catalyst layer disposed on a surface of the diffusion layer, a first, second, third and fourth ion exchange membranes, as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veber (US Patent no. 4,415,413).
Regarding claim 1, Veber teaches a process for purification and concentrating LiOH using a membrane electrolysis cell (col. 3, lines 10-32; col. 4, lines 65-67: solutions of lithium hydroxide can also be treated), the steps of the process comprising the steps of: receiving, in a membrane electrolysis cell, a feed solution comprising LiOH (col. 3, lines 33-36) and a gas comprising O2 (col. 8, lines 31-33 and line 67 to col. 9, line 14); and 
delivering (via line 164; figure 7), from the membrane electrolysis cell, a product solution comprising a purified LiOH solution and/or a concentrated LiOH solution (col. 4, lines 65-67; claim 1, step g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Veber as applied to claim 1 above, and further in view of Iacopetti (US Patent Application Publication no. 2015/0240368).
Regarding claim 2, Veber teaches wherein the membrane electrolysis cell comprises: an inlet through which the feed solution comprising LiOH is introduced into an interior of the membrane electrolysis cell (claim 1, steps a-b); 
an anode (42) positioned to extend within the interior of the membrane electrolysis cell and positioned in an anode compartment (3; col. 5, lines 14-17); 
a cathode comprising a gas diffusion electrode positioned to extend within the interior of the membrane electrolysis cell and positioned in a cathode compartment (4; col. 8, lines 31-34);
a gas inlet through which the gas comprising O2 is introduced into contact with the gas diffusion electrode (col. 8, lines 31-33 and line 67 to col. 9, line 14); and
at least one outlet through which the product solution comprising a purified LiOH
solution and/or a concentrated LiOH solution is removed from an interior of the membrane electrolysis cell (col. 4, lines 65-67; claim 1, step g).
Veber fails to teach wherein the gas diffusion electrode includes a diffusion layer configured to diffuse gas and a hydrophilic catalyst layer disposed on a surface of the diffusion layer, the hydrophilic catalyst layer having a hydrophilicity greater than that of the diffusion layer and the hydrophilic catalyst layer being configured to transport negative ions; and
a first ion exchange membrane interposed between the anode compartment and
the hydrophilic catalyst layer of the gas diffusion electrode, the first ion exchange
membrane being configured to exchange ions received from the anode to an opposed surface of the first ion exchange membrane.
	lacopetti teaches a gas diffusion electrode for use in a membrane electrolysis cell (abstract; paragraph 6), the gas diffusion electrode comprising: a diffusion layer configured to diffuse a gas (paragraph 6); a hydrophilic catalyst layer disposed on a surface of the diffusion layer (paragraphs 6, 7, 13), the
hydrophilic catalyst layer having a hydrophilicity greater than that of the diffusion layer (the hydrophilicity degree of the layers can be adjusted as desired; paragraph 6. It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges, i.e.
hydrophilicity degree, by routine experimentation. MPEP 2144.05.ILA.); and being
capable of transporting negative ions (the catalyzed hydrophilic layer is in direct contact
with an anion exchange membrane; paragraphs 6, 8); and
	an ion exchange membrane disposed on a surface of the hydrophilic catalyst
layer (paragraph 7), the ion exchange membrane being configured to exchange ions
from the hydrophilic catalyst layer to an opposed surface of the ion exchange
membrane (the catalyzed hydrophilic layer is in direct contact with an ion exchange
membrane; paragraphs 6-8).
	This arrangement provides high purity products with the capability of operating at high current density (paragraph 4).
	It would have been obvious to one having ordinary skill in the art at the time of filing to modify the gas diffusion electrode of Veber, because as taught by Iacopetti, this arrangement provides high purity products with the capability of operating at high current density. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Veber as applied to claim 1 above, and further in view of Freiderich (US Patent no. 10,718,057).
Regarding claim 8, Veber teaches all of the method steps discussed above, but fails to disclose further recycling a portion of the purified LiOH solution and/or the concentrated LiOH solution into a process for recovering lithium.
Freiderich discloses a method for producing lithium metal by electrolysis of lithium hydroxides, such as LiOH (col. 4, lines 4-8). One having ordinary skill in the art at the time of filing would have found it obvious to further treat the lithium hydroxide solution of Veber because as taught by Freiderich, lithium hydroxide is one of the suitable compounds that may be electrolyzed to form lithium metal, and one would have a reasonable expectation of success in doing so.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Veber in view of Freiderich as applied to claim 8 above, and further in view of Chon.
Regarding claims 9-10, the modified Veber teaches all of the method steps discussed above but fails to disclose a step of precipitating at least one of calcium or magnesium with the portion of the purified LiOH solution and/or the concentrated LiOH solution; and reacting the portion of the purified LiOH solution and/or the concentrated LiOH solution with CO2 to produce Li2CO3, and further comprising a step of  precipitating at least one of calcium and magnesium with the Li2CO3.
Chon discloses a method for extracting lithium with high purity comprising a step of reacting lithium hydroxide with a carbon dioxide to produce a lithium carbonate to precipitate impurities, such as magnesium and calcium (paragraphs 5-6; 25-26). One having ordinary skill in the art at the time of filing would have found it obvious to react the lithium hydroxide of the modified Veber with carbon dioxide in order to produce lithium carbonate to remove impurities, such as magnesium and calcium, to extract lithium with high purity, as taught by Chon.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim (6), but would be allowable if the non-statutory double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/            Primary Examiner, Art Unit 1794